Citation Nr: 1615878	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-26 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for pneumonia. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the right shoulder with associated right upper arm pain. 

5.  Entitlement to service connection for uterine fibroids.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

7.  Entitlement to an initial rating in excess of 10 percent for gastroenteritis, to include claim for diverticulitis, lactose deficiency syndrome with abdominal and right side pain.

8.  Entitlement to an initial compensable evaluation for post traumatic headaches, claimed as a condition of the head.

9.  Entitlement to an initial rating in excess of 10 percent for right hip bursitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran filed her original claim in May 2006.  The Veteran was treated for pneumonia in September 2005.  The Veteran also maintained after a December 2005 motor vehicle accident, that she experienced ongoing issues with her right shoulder, right hip, and right lower extremities, to include her right knee.  The Board notes that the Veteran previously had issues related to her right shoulder but the issue appeared to have been resolved prior to entering active service.  In January 2006, the Veteran was assigned a diagnosis of uterine fibroids.  

In a March 2007 Post-Deployment Health Reassessment questionnaire, the Veteran reported experiencing numerous deployment-related conditions or concerns, including: runny nose; fever; weakness; headaches; swollen, stiff or painful joints; back pain; muscle aches; difficulty breathing; diarrhea, vomiting, or frequent indigestion.  

Since the Veteran was released from active service, she has continued to experience the above mentioned issues, as noted by VA treatment records in the lists of "Active Problems," from 2006 to the latest available records in December 2008.  

The Veteran was last provided with a VA examination in March 2007, over nine years ago.  The Veteran was scheduled for additional examinations in Alabama for the following: PTSD, intestines, joints, and neurological disorders in 2011 but the requested examinations were cancelled due to the Veteran's move to California.  The Veteran was contacted in July 2011 to reschedule her examination.  She provided her new address but there was no indication that the examinations were ever rescheduled.  

Due to the passage of time and the failure to reschedule any VA examinations, the Board finds that additional examinations are warranted to determine the current nature, extent, severity, and/or manifestations of the Veteran's service-connected gastroenteritis, post traumatic headaches, and right hip bursitis as well as the Veteran's claims for service connection for PTSD, pneumonia, uterine fibroids, right knee disability, back disability, and right shoulder DJD disability.

Additionally, VA treatment records from November 2009 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since November 2009.

2.  Schedule the Veteran for a VA examination to address the conditions for which service connection is sought.  The examiner should determine:

a) whether the Veteran has any residual disability as a result of her in-service pneumonia;

b)  whether the Veteran has any residuals from the uterine fibroids that were diagnosed in January 2006;

c) whether the Veteran has a current back disability, and if so whether it is at least as likely as not (50 percent or greater) that it either began during or was otherwise caused by her military service.  

d)  whether the Veteran has a right knee disability, and if so whether it is at least as likely as not (50 percent or greater) that it either began during or was otherwise caused by her military service.

e)  whether the Veteran has a current right shoulder disability, and if so whether it is at least as likely as not (50 percent or greater) that it either began during or was otherwise caused by her military service.

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner should diagnose any acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and then opine as to whether it is at least as likely as not (50 percent or greater) that any diagnosed acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.  If a diagnosis of PTSD is found warranted, the examiner must identify the in-service stressor (to include fear of hostile military or terrorist activity).

4.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of her service-connected gastroenteritis, post traumatic headaches, and right hip bursitis.  

5.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 725, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




